Electronically Filed
                                                        Supreme Court
                                                        SCWC-30565
                                                        14-JUN-2012
                                                        09:20 AM
                          NO. SCWC-30565

          IN THE SUPREME COURT OF THE STATE OF HAWAI#I


      CAROL A. BROWN, M.D. and CAROL A. BROWN, M.D., INC.,
               Petitioners/Plaintiffs-Appellants,

                                vs.

          HAWAII MEDICAL SERVICE ASSOCIATION, a mutual
        benefit society; and ALAN VAN ETTEN, Arbitrator,
                Respondents/Defendants-Appellees.


         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
               (ICA NO. 30565; CIV. NO. 08-1-0288)

       ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
          (By: Nakayama, Acting C.J., and McKenna, J.,
  Circuit Judge Ayabe, in place of Recktenwald, C.J., recused,
      Circuit Judge Chang, in place of Acoba, J., recused,
   and Circuit Judge Pollack, in place of Duffy, J., recused)

          Petitioners/Plaintiffs-Appellants’ application for writ

of certiorari filed on April 23, 2012, is hereby rejected.

          DATED:   Honolulu, Hawai#i, June 14, 2012.

R. Steven Geshell for            /s/ Paula A. Nakayama
petitioners/plaintiffs-
appellants                       /s/ Sabrina S. McKenna

Dianne Winter Brookins and       /s/ Bert I. Ayabe
Robert J. Martin, Jr., for
respondent/defendant-appellee    /s/ Gary W. B. Chang

                                 /s/ Richard W. Pollack